Case: 14-13192   Date Filed: 02/03/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-13192
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 7:14-cr-00001-HL-TQL-1


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                   versus

LEO MCTEAR, JR.,


                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (February 3, 2015)

Before ED CARNES, Chief Judge, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-13192     Date Filed: 02/03/2015   Page: 2 of 2


      Rick D. Collum, appointed counsel for Leo McTear, Jr., has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

defendant’s conviction and sentence are AFFIRMED.




                                          2